Title: To James Madison from James Fenner, 16 June 1808
From: Fenner, James
To: Madison, James



Sir
Providence June 16th. 1807 1808.

A Gentleman of my acquaintance has lately returned to this Country from China.  During a long residence there, by unwearied application, under the instruction of some learned Mandarins and Catholick Missionaries, he acquired a knowledge of the Chinese language, and might be induced to serve our Country as an Interpreter between the two Nations.  He is the only American who has studied the Chinese language grammatically, so as to be able to write the Characters and to translate from English into Chinese.  From the difficulty of acquiring the language, it may be long before another of our Countrymen succeeds in attaining it.  None other has yet attempted it.
I am told that the British at Canton regard the Americans with jealousy, and are apt to encroach on their privileges in that quarter.  Having an Interpreter of their own there, they are able at all times to write what they please to the Viceroy, while the Americans are unable to contradict their misrepresentations, or to obtain redress for the injuries which they sustain.  It is said that numerous instances might be mentioned, of insults and cruel spoliations, extortions and impositions which they suffer, but which might be remedied by an Interpreter.  France Spain & Portugal have also their Interpreters, disguised in the Persons of their Missionaries.  The United States, whose commerce with China exceeds that of all the European Nations, (English excepted) would doubtless derive advantages from an Interpreter, proportioned to the utility of that commerce.
The Gentleman in whose favour I write has received a liberal Education; and is, I believe, well qualified for the undertaking.  Should it be deemed expedient to make an appointment of that description, I wish you to inform me as soon as it may be convenient.  In any event I beg that this application may be considered as confidential; for if the appointment be made, a knowledge of it in China would defeat the object.
The Gentleman will make to you any communications which you may desire.  With great Respect, I am Sir, Your Obt. Sevt.

J. Fenner

